DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okawa et al., hereinafter Okawa, JP 2004-268428.

Regarding Claim 1, Okawa teaches an anti-warping design method for designing a resin molded article on a programmed computer (Okawa paragraph [0026], see computer), the method comprising: 
dividing the molded article into a plurality of small elements (Okawa paragraph [0028], wherein an injection molded product is divided into minute elements); 
calculating sensitivity values for at least part of the elements with respect to warpage of the molded article (Okawa paragraphs [0030] and [0033], wherein sensitivity values are calculated for each area of the divided injection molded product based on a calculated warpage); and 
displaying a distribution of the sensitivity values (Okawa paragraph [0030], wherein sensitivity values are displayed in each region of the divided injection molded product).

Regarding Claim 2, Okawa further teaches inputting position and direction for evaluating the warpage of the molded article (Okawa paragraphs [0030] and [0037], wherein the warpage of the injection molded product is calculated based on inputs including shape model and molding conditions, which are position and direction inputs), 
the calculating of the sensitivity values including calculating the sensitivity values for the at least part of the elements with respect to the warpage of the molded article at the position and in the direction (Okawa paragraphs [0033], wherein sensitivity values are calculated based on the calculated warpage).

Regarding Claim 3, Okawa further teaches analyzing the warpage of the molded article by resin molding CAE (Computer-Aided Engineering) (Okawa paragraph [0033], wherein CAD is utilized in the analysis of warpage).

Regarding Claim 7, Okawa further teaches a non-transitory computer-readable recording medium storing a program causing a computer to execute the anti-warping design method according to claim 1 (Okawa paragraph [0026], see computer with memory).

Regarding Claim 8, Okawa further teaches a non-transitory computer-readable recording medium storing a program causing a computer to execute the anti-warping design method according to claim 2.

Regarding Claim 9, Okawa further teaches a non-transitory computer-readable recording medium storing a program causing a computer to execute the anti-warping design method according to claim 3 (Okawa paragraph [0026], see computer with memory).

Regarding Claim 13, Okawa further teaches an anti-warping design device for a resin molded article, the anti-warping design device comprising: 
a processor configured to execute the anti-warping design method according to claim 1 (Okawa paragraph [0026], see computer).

Regarding Claim 14, Okawa further teaches an anti-warping design device for a resin molded article, the anti-warping design device comprising: 
a processor configured to execute the anti-warping design method according to claim 2 (Okawa paragraph [0026], see computer).

Regarding Claim 15, Okawa further teaches an anti-warping design device for a resin molded article, the anti-warping design device comprising: 
a processor configured to execute the anti-warping design method according to claim 3 (Okawa paragraph [0026], see computer).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa as applied to claims 1, 2 and 3, respectively, above, and further in view of Smith et al., hereinafter Smith, “Optimal design for polymer extrusion. Part I: Sensitivity analysis for nonlinear steady-state systems,” Elsevier, 1998.

Regarding Claim 4, Okawa does not explicitly teach wherein the calculating of the sensitivity values including calculating the sensitivity values using an adjoint variable method.
Smith teaches wherein the calculating of the sensitivity values including calculating the sensitivity values using an adjoint variable method (Smith Sections 3.3 and 3.4, wherein an adjoint variable method is used in sensitivity analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa and Smith to apply the known technique of adjoint variable in sensitivity analysis as taught by Smith to improve on the sensitivity analysis as taught by Okawa, yielding the predictable results of a faster and more efficient method to calculate sensitivities, thereby reducing analysis time and saving costs.

Regarding Claim 5, Okawa does not explicitly teach wherein the calculating of the sensitivity values including calculating the sensitivity values using an adjoint variable method.
Smith teaches wherein the calculating of the sensitivity values including calculating the sensitivity values using an adjoint variable method (Smith Sections 3.3 and 3.4, wherein an adjoint variable method is used in sensitivity analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa and Smith to apply the known technique of adjoint variable in sensitivity analysis as taught by Smith to improve on the sensitivity analysis as taught by Okawa, yielding the predictable results of a faster and more efficient method to calculate sensitivities, thereby reducing analysis time and saving costs.

Regarding Claim 6, Okawa does not explicitly teach wherein the calculating of the sensitivity values including calculating the sensitivity values using an adjoint variable method.
Smith teaches wherein the calculating of the sensitivity values including calculating the sensitivity values using an adjoint variable method (Smith Sections 3.3 and 3.4, wherein an adjoint variable method is used in sensitivity analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa and Smith to apply the known technique of adjoint variable in sensitivity analysis as taught by Smith to improve on the sensitivity analysis as taught by Okawa, yielding the predictable results of a faster and more efficient method to calculate sensitivities, thereby reducing analysis time and saving costs.

Regarding Claim 10, Okawa further teaches a non-transitory computer-readable recording medium storing a program causing a computer to execute the anti-warping design method according to claim 4 (Okawa paragraph [0026], see computer with memory).

Regarding Claim 11, Okawa further teaches a non-transitory computer-readable recording medium storing a program causing a computer to execute the anti-warping design method according to claim 5 (Okawa paragraph [0026], see computer with memory).

Regarding Claim 12, Okawa further teaches a non-transitory computer-readable recording medium storing a program causing a computer to execute the anti-warping design method according to claim 6 (Okawa paragraph [0026], see computer with memory).

Regarding Claim 16, Okawa further teaches an anti-warping design device for a resin molded article, the anti-warping design device comprising: 
a processor configured to execute the anti-warping design method according to claim 4 (Okawa paragraph [0026], see computer).

Regarding Claim 17, Okawa further teaches an anti-warping design device for a resin molded article, the anti-warping design device comprising: 
a processor configured to execute the anti-warping design method according to claim 5 (Okawa paragraph [0026], see computer).

Regarding Claim 18, Okawa further teaches an anti-warping design device for a resin molded article, the anti-warping design device comprising: 
a processor configured to execute the anti-warping design method according to claim 6 (Okawa paragraph [0026], see computer).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851